                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 QUORDALIS V. SANDERS,

                            Plaintiff,
 v.                                                        Case No. 19-CV-190-JPS

 SGT. WINTER, LT. SANCHEZ, T.
 MELLER, T. MOON, BRIAN FOSTER,
 LT. WESTRA, E. STARK, and OFFICER
                                                                         ORDER
 ALDERDEN,

                            Defendants.



        On March 1, 2019, the Court ordered that Plaintiff pay the full civil filing

fee for this case on or before March 11, 2019. (Docket #9). That deadline has

long since passed, and the Court has not received payment of the filing fee.

Therefore, this case will be dismissed without prejudice. See Civil L. R. 41(c).

Plaintiff’s motion for judgment on the pleadings, (Docket #8), will be denied as

moot.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for judgment on the pleadings

(Docket #8) be and the same is hereby DENIED as moot; and

        IT IS FURTHER ORDERED that this action be and the same is hereby

DISMISSED without prejudice.

        The Clerk of the Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 4th day of April, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge
